Citation Nr: 1644490	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-33 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes-mellitus (diabetes), on the basis of substitution.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, to include as secondary to service-connected diabetes, on the basis of substitution.

4.  Entitlement to service connection for nonhealing pressure ulcers, to include as secondary to service-connected diabetes, on the basis of substitution.

5.  Entitlement to service connection for right lower extremity above the knee amputation, to include as secondary to service-connected diabetes, on the basis of substitution.

6.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to service-connected diabetes, on the basis of substitution.

7.  Entitlement to a disability rating in excess of 20 percent for diabetes, on the basis of substitution.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from January 1966 to January 1968, to include service in the Republic of Vietnam.  The Veteran was awarded the Purple Heart.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for hypertension and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the Veteran's claim for service connection for hypertension was denied as the evidence failed to show that his hypertension was due to his active service or secondary to his diabetes.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.

2.  The evidence received since the July 2003 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in favor of the Veteran, his nonhealing pressure ulcers, right lower extremity above the knee amputation, and arteriosclerotic heart disease were the result of his service-connected diabetes.

4.  The evidence of record does not show that treatment of the Veteran's diabetes required regulation of activities.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the July 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for nonhealing pressure ulcers have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for right lower extremity above the knee amputation have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for service connection for arteriosclerotic heart disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran or the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  VA attempted to obtain Social Security Administration (SSA) records.  However, in September 2012, VA determined that the Veteran's SSA records were unavailable for review.  Additionally, the appellant was offered the opportunity to testify before the Board, but she declined.

Based on opinion evidence of record, and as discussed more fully below, service connection is being granted.  Therefore, VA has no duty to provide a VA examination or obtain an opinion in this case regarding the Veteran's service connection claims for nonhealing pressure ulcers, right lower extremity above the knee amputation, and arteriosclerotic heart disease.  

Regarding the increased rating claim for diabetes, the Veteran was scheduled for a VA examination be he failed to report and never requested that the examination be rescheduled.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for hypertension was denied in July 2003.  The Veteran did not appeal the July 2003 rating decision, nor did he submit any new and material evidence within a year of the July 2003 rating decision.  See 38 C.F.R. §3.156(b).  The July 2003 rating decision thereby became final.

At the time of the July 2003 rating decision, the record consisted of the Veteran's VA medical records, private medical records, and a lay statement.

Evidence received since the July 2003 rating decision includes the Veteran's June 2009 statement that his diabetes had increased in severity and affected his hypertension, additional VA medical records, and additional private medical records.  The Veteran's assertions that his hypertension was aggravated by his diabetes are presumed credible for the limited purpose of reopening the claim.  Nevertheless, when this is done, this information is considered to be both new and material, and is thus considered sufficient to reach the low threshold to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Service Connection

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was granted service connection for his diabetes by a January 2003 rating decision.  In June 2009, the Veteran filed his service connection claims, which were denied by a February 2010 rating decision.

In February 2011, Ann Marie Gordon, M.D./M.P.H., reviewed the Veteran's claims file.  Dr. Gordon opined that the Veteran's nonhealing pressure ulcers, right lower extremity above the knee amputation, and arteriosclerotic heart disease were at least as likely as not caused by the Veteran's diabetes.  Dr. Gordon referenced the Veteran's medical records, medical literature, and objective medical studies.

Having reviewed the evidence of record, the Board finds that the evidence for and against the Veteran's claim is in at least relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claims for service connection for nonhealing pressure ulcers, right lower extremity above the knee amputation, and arteriosclerotic heart disease are granted.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In June 2009, the Veteran filed his claim for an increased rating for his diabetes, which was denied by a February 2010 rating decision.  He disagreed with the assigned rating and reported that his diabetes has worsened.

The Veteran's diabetes is rated under Diagnostic Code 7913.  A 20 percent rating is assigned when diabetes requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156   (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran's medical record shows that while he required insulin use, was advised to follow a proper diet, and frequently saw a diabetic doctors, his medical records do not show that his physician had placed him on any regulation of activities in order to control his diabetes. 

While the record shows treatment for diabetic symptoms, there is no evidence of any hospitalization or regulation of activities.  As such, a rating in excess of 20 percent cannot be assigned in the absence of regulation of activities, which has not been shown.

Accordingly, a schedular rating in excess of 20 percent for diabetes is denied.

38 C.F.R. § 3.321(b)(1) had not been specifically sought by the Veteran or the appellant or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for hypertension is reopened.  To this extent only, the appeal is allowed.

Service connection for nonhealing pressure ulcers is granted.

Service connection for right lower extremity above the knee amputation is granted.

Service connection for arteriosclerotic heart disease is granted.

A disability rating in excess of 20 percent for diabetes is denied.





REMAND

Regarding the service connection claim for hypertension, the medical record shows that the Veteran was diagnosed with hypertension in early 2000.  In connection with his original service connection claim, he was afforded a VA examination in May 2003.  The examiner diagnosed the Veteran with hypertension, but indicated it was not related to his diabetes.  However, the VA examiner's opinion did not provide a rational for the opinion and did it discuss whether the Veteran's hypertension was aggravated by his diabetes.  

In a June 2009 statement, he reported that his diabetes had increased in severity and affected his hypertension.

Additionally, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) which concluded that there was limited or suggestive evidence of an association between exposure to AO and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  Hypertension has not been presumptively linked to herbicide exposure by the Secretary of VA, however, the listing of hypertension in the category it was in the Agent Orange update is sufficient to meet the low threshold for ordering a remand.

Regarding the Veteran's service connection claim for depressive disorder, the medical records show that he was first prescribed mental health medications in 2001.  In May 2003, R.F. reported that he had known the Veteran since 1961 and had mental health symptoms such as anxiety, social withdrawal, and nightmares.  In April 2009, the Veteran was diagnosed with depressive disorder.  In a June 2009 statement, the Veteran reported that his diabetes had increased in severity and caused his depression.

In February 2011, Dr. Gordon opined that the Veteran's diabetes at least as likely as not placed the Veteran at an increased risk of developing depression.  However, this opinion is speculative and has limited probative value because the opinion is too vague.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board finds that due to the R.F. and the Veteran's credible reports and the speculative opinion of Dr. Gordon, a remand is required to obtain a medical opinion addressing whether the Veteran's depressive disorder was caused by or aggravated his service connected diabetes.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner.  The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by a service-connected disability to include diabetes mellitus?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated (meaning that the hypertension was made permanently worse) by a service-connected disability?  Why or why not? 
c)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was the result of his presumed herbicide exposure while serving in Vietnam?  Why or why not?  

The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

2.  Provide the Veteran's claims file to a VA psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.  The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's depression was caused by a service-connected disability?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's depression was aggravated (meaning that the hypertension was made permanently worse) by a service-connected disability?  Why or why not? 

3.  Then readjudicate the appeal.  If the claims remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


